This is an appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board wtiich affirmed a decision of an unemployment insurance referee, overruling an initial determination by the Industrial Coprmissioner. Claimant had been employed as a laundry worker for about twelve years prior to June, 1949. On June 21st of that year she left her employment of her own volition. Work was available for her but it was her custom not to work dqring the months qf July and August. She filed a claim for benefits on June 28, 1949, and in that application she stated that she lost her employment because of “■ no work ”. The Industrial Commissioner disqualified her for benefits for forty-two days effective June 28, 1949, because she voluntarily left hpr employment without goqd cause and because of the false statement in her application, that tier employment was terminated because of “ no work ”. The issue presented in this case is whether the forfeiture of benefit rights imposed by the" Indpstrial Commissioner under section 594 of the Unemployment Insurance Law (Labor Law, art. 18) is justified because of the false statement made by claimant as to the reason for her separation from employment. The referee and the appeal board excused *994the misrepresentation on the theory that claimant was not sufficiently apprised of the consequences of the false statement which she made. The referee and the appeal board sustained the determination of the commissioner that claimant voluntarily left her employment without good cause and overruled the determination imposing the forfeiture. The referee and the board erred as a matter of law in holding the claimant was not subject to the forfeiture. Decision appealed from is reversed on the law, without costs, and the initial determination of the Industrial Commissioner reinstated. Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ., concur.